Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant detailed action is in response to Applicant's submission filed on 12 November 2020. 
Claim 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 21-30, 32-35 rejected under 35 U.S.C. 103 as being unpatentable over Dye (US Pat No. 6523102) in view of Tremaine (US Pat No. 2004/0030847) 
 	As per claim 1, Dye discloses a system comprising:
an integrated circuit package (IC) (see e.g., Dye Figure 7a) coupleable to a first random access memory (see e.g., Dye FIG 9a: 255 and COL 5 LINES 10-15) that is external to the IC package, the IC package comprising:
a second random memory (see Dye FIG 3: 240) to cache data from the first random memory (see FIG 3: 220),

Alternatively, the disk cache may be taken as a first random access memory, where US Pat No. 6002411, incorporated by reference at COL 14 LINES 24-30 of Dye, further details reading noncompressed data from a disk, and compressing the data for storage to a system memory (see 6002411 COL 21 LINES 44-55).] 
wherein the second random access memory is to store a set of compressed of the first random access memory and a set of page descriptors ( see Dye COL 24 LINES COL 31 LINES 31-50: cache entry header 808, cache block 812)
wherein a first access response time of the first random access memory is slower than a second access response time of the second random access memory (see Dye COL 3 LINES 40-50)
[The access response time of the first random access memory on an active page miss is longer than the access response time of the second random access memory on an inactive page hit.]
compression logic to compress data blocks of a first page sent from the first random access memory to the second random access memory (see Dye FIG 12: 704a,708); 
decompression logic to decompress compressed data blocks of a second page sent from the second random access memory to the first random access memory (see Dye COL 7 LINES 8-15). 
However, Dye does not expressly disclose non-contiguously storing the data in the second random access memory, but in the same field of endeavor Tremaine discloses memory comprising random access memory further comprising
wherein the second random access memory is to store a set of compressed pages ( see Tremaine [0031]) of the first random access memory (see Tremaine  FIG 2: 204) 
[The data blocks pointed to by a given sector translation table entry are taken as a page as recited in the claims.] 
It would have been obvious to modify Dye to manage a compressed cache as taught by Tremaine.
The suggestion/motivation for doing so would have been for the benefit of improved method of managing compressed data (see Tremaine [0010] and [0048]).
Therefore it would have been obvious to modify Dye to manage and access the compressed cache as taught by Tremaine for the benefits realized therefrom to arrive at the invention as specified in the claims.
As per claim 5, the system of claim 1, wherein:
each page descriptor includes an address value for the corresponding page; and the IC package further comprises: control logic to, in response to a memory access request to the IC package, identify a compressed data block of a compressed page stored in the second random access memory as storing requested data based on the address values of the page descriptors, identify a location of the compressed data block in the second random access memory based on the location identifiers of a page descriptor associated with the page, and access the compressed data block from the identified location (see Tremaine [0032]).
As per claim 6, the system of claim 5, wherein:
the decompression logic is to decompress the accessed compressed data block to generate a decompressed data block; and wherein the control logic further is to provide the decompressed data block for storage at the first random access memory (see Tremaine FIG 1: 105).
As per claim 7, the system of claim 5, 
wherein the control logic further is to provide the accessed compressed data block for storage at the first random access memory  (see Dye COL 3 LINES 40-50)
As per claim 21, the system of claim 1, 
wherein the compression logic is to compress the data blocks of the first page sent from the first random access memory to the second random access memory in response to a cache miss at the second random access memory (see Dye COL 48 LINES 5-15).
As per claim 22, the system of claim 1, 
wherein the decompression logic is to decompress the data blocks of the second page sent from the second random access memory to the first random access memory in response to an eviction of the second page from the second random access memory (see Dye COL 21 LINES 1-5).
As per claim 23, the system of claim 1, 
wherein the first access response time is an average access response time of the first random access memory and the second access response time is an average access response time of the second random access memory (see Dye COL 14 LINES 24-30)
[Where, the disk cache may be taken as a first random access memory, where US Pat No. 6002411, incorporated by reference at COL 14 LINES 24-30 of Dye, further details reading noncompressed data from a disk, and compressing the data for storage to a system memory (see 6002411 COL 21 LINES 44-55)

wherein the second random access memory comprises the compression logic (see Dye  FIG 7a: 250).
As per claim 25, the system of claim 1, 
wherein the first random access memory comprises the compression logic (see Dye COL 25 LINES 58-66). 
As per claim 26, the system of claim 1, 
wherein the second random access memory comprises the decompression logic (see Dye COL 25 LINES 58-66).
[Dye discloses embodiments where they may be multiple C-DIMM devices, where a first C-DIMM device is taken as a first random access memory and a second C-DIMM device is taken as a second random access memory.]	 
As per claim 27, the system of claim 1, 
wherein the first random access memory comprises the decompression logic (see Dye COL 26 LINES 15-25).
 [Dye discloses embodiments where they may be multiple C-DIMM devices, where a first C-DIMM device is taken as a first random access memory and a second C-DIMM device is taken as a second random access memory.]	 
As per claim 28, a method, comprising:
receiving, at a second cache memory (see Dye FIG 2: 230), a first compressed page from a first cache memory (see Dye FIG 2: 230) via compression logic (see Dye FIG 2: 240), 
 [The inactive pages (second random access memory) caches data from the active pages (first random access memory) (see Dye FIG 12: 702 and COL 27 LINE 65-COL 28 LINE 5).

wherein a first access response time of the first cache memory is slower than a second access response time of the second cache memory  (see Dye COL 3 LINES 40-50)
 [The access response time of the first random access memory on an active page miss is longer than the access response time of the second random access memory on an inactive page hit.] 
sending, by the second cache memory in response to an eviction of a second page from the second cache memory, the second page to the first cache memory via decompression logic (see Dye COL 21 LINES 1-5).
However, Dye does not expressly disclose but in the same field of endeavor Tremaine discloses 
storing, in response to receiving the first compressed page, portions of the first compressed page at respective non-contiguous locations of the second cache memory ( see Tremaine  FIG 2: 204 and [0032]);
storing, in response to receiving the first compressed page, a page descriptor at the second cache memory, wherein the page descriptor comprises a set of location identifiers that identify the locations of the portions of the first compressed page ( see Tremaine  FIG 2: 207 and [0032]); and
It would have been obvious to modify Dye to manage a compressed cache as taught by Tremaine.
The suggestion/motivation for doing so would have been for the benefit of improved method of managing compressed data (see Tremaine [0010] and [0048]).

As per claim 29, the method of claim 28, 
wherein storing the portions of the first compressed page comprises separating the first compressed page into a plurality of segments of data and storing the plurality of segments as the portions of the first compressed page (see Tremaine FIG 2: 204, 209).
      [Each pointer points to a separate segment.] 
As per claim 30, the method of claim 29, 
wherein a first segment of the plurality of segments has a different size than a second segment of the plurality of segments (see Tremaine [0026]).
[The compressed data is variable size and therefore would result in unequal segments.]	 
As per claim 32, a system, comprising:
a second level memory (see FIG 3: 230) to cache compressed data received from a first level memory (see FIG 3: 220) via compression logic (see FIG 2: 240), 
[The inactive pages (second random access memory) caches data from the active pages (first random access memory) (see Dye FIG 12: 702 and COL 27 LINE 65-COL 28 LINE 5).
Alternatively, the disk cache may be taken as a first random access memory, where US Pat No. 6002411, incorporated by reference at COL 14 LINES 24-30 of Dye, further details reading noncompressed data from a disk, and compressing the data for storage to a system memory (see 6002411 COL 21 LINES 44-55).] 
wherein the second level memory is to store a set of compressed pages corresponding to uncompressed pages of the first level memory and a set of page 
wherein a first access response time of the first level memory is slower than a second access response time of the second level memory (see Dye COL 3 LINES 40-50)
 [The access response time of the first random access memory on an active page miss is longer than the access response time of the second random access memory on an inactive page hit.]
However, Dye does not expressly disclose but in the same field of endeavor Tremaine discloses 
each compressed page comprising a set of compressed data blocks non-contiguously stored in the second level memory (see FIG 2: 204), and each page descriptor representing a corresponding page and comprising a set of location identifiers that identify the locations of the compressed data blocks of the corresponding page in the second level memory( see FIG 2: 207 and Tremaine [0032]);
[The data blocks pointed to by a given sector translation table entry are taken as a page as recited in the claims.] 
It would have been obvious to modify Dye to manage a compressed cache as taught by Tremaine.
The suggestion/motivation for doing so would have been for the benefit of improved method of managing compressed data (see Tremaine [0010] and [0048]).
Therefore it would have been obvious to modify Dye to manage and access the compressed cache as taught by Tremaine for the benefits realized therefrom to arrive at the invention as specified in the claims.
As per claim 33, the system of claim 32, further comprising:
the compression logic to compress data blocks of a first page sent from the first level memory to the second level memory (see Dye COL 48 LINES 5-15)
As per claim 34, the system of claim 32, further comprising:
decompression logic to decompress compressed data blocks of a second page sent from the second level memory to the first level memory. (see Dye COL 21 LINES 1-5).
As per claim 35, the system of claim 32, 
wherein the first level memory is a portion of a main memory device (see FIG 3: 300) and wherein the second level memory is a cache memory (see FIG 3: 200) of a processor (see FIG 3: 110).	 
Claims 3 rejected under 35 U.S.C. 103  as being unpatentable over Dye (US Pat No. 6523102) in view of Tremaine (US Pat No. 2004/0030847) as applied to claim 1 and further in view of Abali (US PG PUB No. 2009/0254705)
As per claim 3, Dye in view of Tremaine and over discloses the system of claim 1 further comprising the first random access memory (see Tremaine [0026])
However, Dye does not expressly disclose 
wherein the first random access memory comprises a non-volatile memory; and wherein the second random access memory comprises a volatile memory.
In the same field of endeavor Abali discloses random access memory may be volatile and non-volatile
wherein the first random access memory comprises a non-volatile memory (see Abali FIG 1: 600 and [0020]); and wherein the second random access memory comprises a volatile memory (see Abali FIG 1: 500 and [0014]).
 It would have been obvious to modify Dye to incorporate volatile and non-volatile random access memory as taught by Abali.

Therefore it would have been obvious to modify Dye use volatile and non-volatile memory as taught by Abali for the benefit realized therefrom to arrive at the invention as specified in the claims.  

Claims 32-35 rejected under 35 U.S.C. 103 as being unpatentable over Wood (US PG PUB No. 2006/0101206) in view of Tremaine (US Pat No. 2004/0030847)
As per claim 32, a system, comprising:
a second level memory (see Wood FIG 1: 16) to cache compressed data received from a first level memory (see Wood FIG 1: 18) via compression logic (see Wood FIG 1: 24), 
wherein a first access response time of the first level memory is slower than a second access response time of the second level memory (see Wood [0041])
 [The access response time of the first random access memory on an active page miss is longer than the access response time of the second random access memory on an inactive page hit.]
However, Wood does not expressly disclose but in the same field of endeavor Tremaine discloses 
wherein the second level memory is to store a set of compressed pages corresponding to uncompressed pages of the first level memory and a set of page descriptors (Tremaine [0031])
each compressed page comprising a set of compressed data blocks non-contiguously stored in the second level memory (see FIG 2: 204), and each page descriptor representing a corresponding page and comprising a set of location 
[The data blocks pointed to by a given sector translation table entry are taken as a page as recited in the claims.] 
It would have been obvious to modify Dye to manage a compressed cache as taught by Tremaine.
The suggestion/motivation for doing so would have been for the benefit of improved method of managing compressed data (see Tremaine [0010] and [0048] and also Wood [0078]: “R. B. Tremaine, P. A. Franaszek, J. T. Robinson, C.O. Schulz, T. B. Smith, M. E. Wazlowski, and P. M. Bland, IBM Memory Expansion Technology (MXT).).
Therefore it would have been obvious to modify Dye to manage and access the compressed cache as taught by Tremaine for the benefits realized therefrom to arrive at the invention as specified in the claims.
As per claim 33, the system of claim 32, further comprising:
the compression logic to compress data blocks of a first page sent from the first level memory to the second level memory (see Wood [0045])
As per claim 34, the system of claim 32, further comprising:
decompression logic to decompress compressed data blocks of a second page sent from the second level memory to the first level memory. (see Wood [0046]).
As per claim 35, the system of claim 32, 
wherein the first level memory is a portion of a main memory device (see FIG 3: 300) and wherein the second level memory is a cache memory (see FIG 3: 200) of a processor (see FIG 3: 110).	 

RESPONSE TO ARGUMENTS
1st ARGUMENT: 
As discussed during the interview, this compression and decompression does not occur in Singh. During the interview, Examiner Parikh mapped the claimed first random access memory to drawer level cache 82 of Singh and the claimed second random access memory to system cache 80 of Singh. However, in Singh, victim data at a cache is always compressed data and that compressed data is simply passed to a slower cache. See Singh at FIG. 5B and col. 7,11. 7-11.
No compression or decompression occurs when the data is passed. Additionally, in Singh, when a read data miss occurs, missed data is fed from either the corresponding compressed partition or uncompressed data from a slower level of cache, which, in some cases, happens after decompression within that cache. See id. at FIG. 5B and col. 7,11. 13-17. In other words, in Singh, only compressed data is sent from system cache 80 to drawer level cache 82 and only uncompressed data is sent from drawer level cache 82 to system cache 80, which clearly does not teach, for example “compression logic to compress data blocks of a first page sent from the first random access memory to the second random access memory” and “wherein a first access response time of the first random access memory is slower than a second access response time of the second random access memory,” as in Applicant’s claim. Additionally, as discussed during the interview, compressor 104 and decompressor 105 of Tremaine are located between main memory 103 and processor 101 and thus do not remedy the deficiencies of Singh. See Tremaine at FIG. 1. Further, Maheshwari is merely cited regarding “stacking memory integrated circuits on a package” and similarly fails to remedy the deficiencies of Singh and Tremaine. Office Action at 4. Accordingly, withdrawal of the rejection is respectfully requested.


Alternatively, Dye discloses uncompressed data may be retrieved from disk via a disk and stored to a compressed cache. 
The Office maintains numerous prior art references have previously been cited that disclose retrieving uncompressed data from a slower memory and storing the compressed data in a faster memory on the memory hierarchy (see 7257693 FIG 8b, 2006/0101206 FIG 1: 18[Wingdings font/0xE0]24[Wingdings font/0xE0]16).

CONCLUSION 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALPIT PARIKH whose telephone number is (571)270-1173.  The examiner can normally be reached on MON THROUGH FRI 9:30 TO 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KALPIT PARIKH/
Primary Examiner, Art Unit 2137